DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 5-8, 10, 12-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiggins (U.S. Patent No. 3,608,047) in view of Lu et al. (U.S. Pup. No. 2014/0283697).
	Regarding claims 3 & 18: Wiggins discloses a converting arrangement for converting a flat substrate, the arrangement comprising: a first cylindrical, rotary converting tool; a second cylindrical, rotary converting tool (Fig. 1; via 10 & 11), wherein the two tools are arranged in a cooperating position to cooperate to convert the substrate; a first and a second lateral bearing (via 14 & 15), which are laterally spaced apart for holding the first tool for rotation; a third and a fourth lateral bearing (inherently there will be another bearing 14 & 15 to the other side of rollers 10 & 11), which are laterally spaced apart for holding the second tool for rotation; first tightening elements for tightening the first lateral bearing to the third lateral bearing (Fig. 1; via machine’s frame elements on one side of the device and mechanical mechanism to hold parts on place); second tightening elements for tightening the second lateral bearing to the fourth lateral bearing (the mirror side of the machine’s frame and holding mechanism); and the translation device  comprising a rod, and an actuator configured to move the rod a predetermined distance (via actuator head portion of 21, moves screw rod element body of 21,  jack 19 & spring 20; so as to move the first bearing apart from the third bearing and move the second bearing apart from the fourth bearing (via moving/adjusting 14 & 15 toward and away from each other), and conversely which is configured to retract for the predetermined distance to the off position so as to move the first bearing closer to the third bearing and move the second bearing closer to the fourth bearing (via moving/adjusting 14 & 15 toward and away from each other), wherein the off position is a position in which the two tools cooperate, and the on position is a position in which the two tools are there capable of being modified to adjust a radial gap between the two tools, see for example (Fig. 1 & column 2, lines 25-32); wherein the actuator comprises “a first surface and a second surface different from the first surface”, and the actuator is configured be turned such that the first surface abuts the rod so as to move the rod to the on position, and the actuator is configured to be turned such that the second surface abuts the rod so as to be move the rod to the off position (via top/head portion of 21 rotates to actuate and adjust the body portion of 21 between different positions, in returns surfaces of jack 19 & spring 20 abuts the bearings and rod body of 21 to different positions; on/off positions);
	wherein the actuator is turned by a first half turn selected from the group clockwise and counterclockwise to effectuate the first rotation (Fig. 1; via rotation of actuator head 21), and the actuator is turned by a second half turn to effectuate the second rotation (inherently 21 is being turned in both directions, clockwise & counterclockwise), the second half turn being the other member of the group clockwise and counterclockwise.	


    PNG
    media_image1.png
    285
    264
    media_image1.png
    Greyscale


 	Wiggins may not disclose the translation device comprising an eccentric, a rod comprising an end face bearing on the eccentric, an actuator configured to rotate the eccentric when the actuator is turned, wherein rotation of the eccentric moves the rod.  However, Lu discloses similar mechanism with the use of translation device comprising an eccentric (Figs. 14-19; via 610 & 610a), a rod comprising an end face bearing on the eccentric (via connecting plate 140a and/or sliding member 230, 230a), an actuator configured to rotate the eccentric when the actuator is turned (paragraph 0100; “A crank handle”), wherein rotation of the eccentric moves the rod, see for example (mechanism of Figs. 14 & 15, and paragraph 0100; via “A crank handle 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Wiggins’s apparatus by having a translation device comprising an eccentric, a rod comprising an end face bearing on the eccentric, an actuator configured to rotate the eccentric when the actuator is turned, wherein rotation of the eccentric moves the rod, as suggested by Lu, in order to simplify the gap adjustment between the upper and lower rollers according to a needed thickness (paragraphs 0011-0013).

	Regarding claim 5: Wiggins discloses that the translation means are arranged between the first and the third bearing, and between the second and the fourth bearing, see for example (Fig. 1; via 19 between bearings 14 & 15; inherently a mirror to those elements will be on the other end of the rollers);
	Regarding claim 6: Wiggins further comprising the translation means comprise two devices configured for moving apart, and conversely for moving closer, the first bearing from/to the third bearing and the second bearing from/ to the fourth bearing respectively (Fig. 1; and column 2, lines 25-32);
	Regarding claim 7: Wiggins also comprising the device comprises a sliding rod supported for rectilinear movement between the position moved closer and the position moved apart (Fig. 1; via 19);
	Regarding claim 8: Wiggins discloses a top end of the rod is configured to bear against a bottom face of the first and the second bearing respectively, see for example (Fig. 1; via 19);

	Regarding claim 12: Wiggins discloses a converting cassette for a flat substrate, wherein said cassette comprises a converting arrangement, see for example (Fig. 1; via converting unit/cassette 10, 11, 14, & 15 with converting arrangement 19-21);
	Regarding claim 13: Wiggins discloses a converting unit for a flat substrate, wherein said unit is provided with a converting cassette (Fig. 1; via 19-21 provided with cassette 10, 11, 14, & 15);
	Regarding claim 14: Wiggins discloses a converting unit for a flat substrate, wherein said unit comprises at least one converting arrangement (via converting arrangement 10 7 11); 
	Regarding claim 15: Wiggins discloses a machine for producing packaging from a flat substrate, wherein said machine comprises a converting unit, (Fig. 1; the final flat substrate passing through rollers 10 & 11, could be used for packaging);
Regarding claim 16: Lu disclose an element for tightening the bearing, wherein the translation device is a separate component from the elements of tightening (Figs. 12 & 13; via plate 140 and the “fastening bolt”, paragraph 0071);
	Regarding claim 17: Wiggins discloses that the translation device comprises: wherein the actuator is configured to rotate to cause the rod to extend for the predetermined distance and to retract for the predetermined distance (via rotations of head 21 result on extension and retraction of the body of rod 21); 
	Regarding claim 19: Wiggins discloses that no part of the translation device is designed to exert a force opposing the extension or retraction of the translation device during the extension or retraction of the translation device, (Fig. 1; no force exerted opposing the extension or 


Claims 4 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiggins (U.S. Patent No. 3,608,047) in view of Lu et al. (U.S. Pup. No. 2014/0283697) and further in view of AAPA (Applicants Admitted Prior Art).
	Regarding claim 4: Wiggins does not disclose that the first tool has two laterally extending and laterally spaced apart conical lateral rolling rings, each with a modifiable lateral position.  However, AAPA shows that such tool/roller with lateral conical shape to be modifiable and adjusted in a lateral position is known (page 3, lines 10-20).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Wiggins’s method by shaping the lateral ends of the tools/rollers to be conical, as a matter of engineering design choice, in order to make the tolls more adjustable in terms of positioning the tool to the machine.
 	Regarding claim 11: AAPA discloses the use of first tool and the second tool is at least one of a cutting tool and a tool for ejecting waste (page 3; line 10; "cutting station...cylindrical rotary tools").
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have substituted Wiggins's embossing rotary tools with other cutting rotary tools, as suggested by AAPA (well known in the art), in order to use the method/device for multiple operations as needed (via embossing and cutting).


Response to Arguments

In respect to applicant’s arguments and in light of the previously conducted interview of Nov. 18th, 2021, the Office as set forth above believes that the claimed actuator to be turned in both clockwise and/or counterclockwise has been suggested by Wiggins ‘047, via turning of actuator head 21 (see annotated figure above).  
As to the claimed intended use of the actuator to be used and operated in “half turn”, would not be given much patentable weight.  For the claimed apparatus, only the structural limitations are given patentable weight.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SAMEH TAWFIK/Primary Examiner, Art Unit 3731